WISDOM, Circuit Judge:
This appeal concerns minority vote dilution.1
Blacks and Mexican-Americans in Midland, Texas, join hands in this class action to prevent their votes being diluted by an at-large system of voting in the election of trustees to the Board of Trustees for the Midland Independent School District (MISD)2 An election system violates § 2 of the Voting Rights Act of 1965, as amended, if members of a protected class have “less opportunity than other members of the electorate to participate in the electoral process and to elect representatives of their class”. 42 U.S.C. § 1973(b). After the suit was filed, the parties agreed to the trial judge’s order eliminating the at-large system. The defendants then submitted a “3-4 Plan”, calling for the election of three members at-large and four from single-member districts. The plaintiffs objected to the 3-4 Plan. The district court found that the 3-4 Plan impermissibly diluted the plaintiffs’ votes and ordered a seven single-member district plan, incorporating two districts the plaintiffs had proposed and allowing the defendants to draw the five remaining single-member districts. The defendants filed a Motion for Clarification and Reconsideration, and suggested a “5-2” Plan calling for three districts: the two single-member districts recommended by the plaintiffs and one district of five members elected at-large by the voters, predominantly Anglo, residing within that district. The trial judge summarily rejected the 5-2 Plan, reconsidered his original opinion, and *1496again ordered that the MISD be divided into seven single-member districts. The defendants appealed. After oral argument on appeal to this Court, the United States Supreme Court rendered its decision in Thornburg v. Gingles, the first substantive Supreme Court interpretation of § 2 of the Voting Act of 1965 as amended in 1982.3 Because of that decision, we vacated the judgment of the district court and remanded the case for reconsideration. On remand, the parties augmented the record, the district judge reconsidered the case, and in an opinion closely keyed to the record adhered to his original judgment in favor of the 7-0 Plan.
We hold that the district court was not clearly erroneous,4 and made no error of law. While the district court stated in its opinion that the decision was based on both constitutional and statutory grounds, it is clear that, if the plan does not conform to the Voting Rights Act, it must fail.
We therefore affirm basing our opinion solely on the Voting Rights Act.
I. The Background
Based on his study of Texas statutes and the record, the trial judge concluded that Midland County had a long history of discrimination against minorities — both Black and Hispanic. Indeed, in 1975 this Court, after having ordered desegregation of schools in earlier litigation, directed the district court to take necessary steps “immediately ... to completely dismantle the dual system in the elementary grades”.5
The population of Midland County is 113,600. The population of the MISD is 80,685: 12,238 (15.17 percent) Hispanics and 7,002 (8.68 percent) Blacks, for a combined minority population of 19,865 (24.62 percent). The student population of the MISD is 17,753: 4,507 (25.39 percent) Hispanics and 1,896 (10.68 percent) Blacks, for a combined minority student population of 6,403 (36.07 percent).
The district court found that both minorities were the victims of “oppressive discrimination” that has had “lingering effects on the election system”, touching “the rights of Hispanics and Blacks to register, to vote, and to otherwise participate in the election process,” presumably including elections to the School Board. Of the 113,000 persons living in Midland County 79,439 or 69.9 percent are of voting age. Mexican-Americans are 11.9 percent of the county’s voting age population and Blacks make up 7.8 percent. Together, Mexican-Americans and Blacks constitute 19.7 percent of the total voting age population. As of April 1985, there were 49,658 persons (62.5 percent of the population) registered to vote in Midland County. Of the Mexican-American population, 38.1 percent are registered to vote compared with 65.8 percent of the remaining population. Of the 49,658 registered voters in the county, 3,614 or 7.3 percent are Mexican-Americans. There is an unregistered potential of 5,882 Mexican-Americans in the county. Only three persons that were Hispanic or Black have been elected to the Midland School Board. According to the 1980 census, a higher percentage of the minorities fall into a lower socio-economic status than whites. The record supports the district court’s finding that both minorities lag behind whites in the areas of education, median family income, percent below the federal poverty line, housing overcrowding, value of housing, and employment.
II. Gingles
A. The Gingles decision is important in many respects. Of first importance is its recognition of the intent of Congress, through the language and legislative history of the 1982 Amendment to Section 2 of the Voting Rights Act of 1965, that a voting violation rnay be proved “by showing *1497discriminatory effect alone”.6 This amendment was the response of Congress to the plurality opinion in Mobile v. Bolden which, changing a formidable burden of proof to an intolerable burden,7 had held that the Fifteenth Amendment guarantees the right to register and to vote, but does not protect against dilution; the Fourteenth Amendment protects against dilution only when it can be shown that the diluting mechanism was intended to have a racially discriminatory purpose.8 Gingles, relying on the Voting Rights Act, as amended, established as the “relevant legal standard [for voting dilution] the ‘results test’ applied by White v. Regester, 412 U.S. 755, 93 S.Ct. 2332, 37 L.Ed.2d 314 and by other federal courts before Bolden ”.9
B. Gingles sets forth the criteria to be applied in determining whether there is a violation of § 2 of the Act. The opinion quotes from the Senate Judiciary Committee majority Report the following “typical factors” of the “totality of circumstances” to be considered in applying the results test:
“1. the extent of any history of official discrimination in the state or political subdivision that touched the right of the members of the minority group to register, to vote, or otherwise to participate in the democratic process;
“2. the extent to which voting in the elections of the state or political subdivision is racially polarized;
“3. the extent to which the state or political subdivision has used unusually large election districts, majority vote requirements, anti-single shot provisions, or other voting practices or procedures that may enhance the opportunity for discrimination against the minority group;
“4. if there is a candidate slating process, whether the members of the minori*1498ty group have been denied access to that process;
“5. the extent to which members of the minority group in the state or political subdivision bear the effects of discrimination in such areas as education, employment and health, which hinder their ability to participate effectively in the political process;
“6. whether political campaigns have been characterized by overt or subtle racial appeals;
“7. the extent to which members of the minority group have been elected to public office in the jurisdiction.
“Additional factors that in some cases have had probative value as part of plaintiffs’ evidence to establish a violation are:
“whether there is a significant lack of responsiveness on the part of elected officials to the particularized needs of the members of the minority group.
“whether the policy underlying the state or political subdivision’s use of such voting qualification, prerequisite to voting, or standard practice or procedure is tenuous.”
S.Rep. 28-29.
III. Trial Court and Gingles
The district judge examined each of the factors listed by the Senate Judiciary Committee and referred to by Justice Brennan as relevant in considering the totality of circumstances. Briefly stated, the trial court made the following findings. (1) The MISD has a history of past discrimination. (2) Voting for school trustees has been racially polarized. (3) At-large voting, the numbered place system, and the requirement that a candidate be elected by a majority vote have enhanced the opportunity for discrimination against the minority vote. (4) There was no proof that there ever was a slating process. (5) Although there are two minority groups in Midland, both have suffered the same adverse social and economic effects Justice Brennan described in discussing the black minority in Gingles. (6) There was no proof of overt or subtle racial appeals in political campaigns. (7) “Few minority candidates have dared to try to be elected.” Since the adoption of the majority vote requirement, no minority member has been elected to the Board in a contested election against an Anglo.
Until 1974 candidates for the Board ran at-large and were elected by a plurality vote. Between 1964 and 1974, of 52 candidates bidding for 23 seats on the MISD six were minority candidates; three were elected. In 1974 the MISD instituted a numbered post (place) system and a majority rule requirement, both, of which dilute minority voting. Between 1974 and 1984, of 47 candidates bidding for 19 seats on the Board, eight were minority candidates; one was elected, in 1977, in an uncontested race. An examination of voting patterns in individual elections led the trial court to the finding that “in each case in which a minority candidate ran for the MISD Board the voting has been polarized along racial lines”. Considering the totality of circumstance, the district court concluded that in the past the votes of Blacks and Mexican-Americans had been diluted.
The defendants’s proposed 3-4 Plan would elect four candidates from single-member districts and three at-large elected by numbered posts and with staggered terms. One district is made up of 76.42 per cent minority members; the remaining districts are predominantly Anglo. The proposal shows that the minorities constituted a sufficiently large and geographically compact group to elect at least one representative. As the trial judge pointed out, since the adoption of the majority vote requirement, not one minority member who had Anglo opposition has been elected a trustee of the MISD. The 5-2 Plan vests Anglo voters with the undeniable ability to elect five trustees. Placing two minority members in a special category would make it inherently difficult for them to act as full representatives of the community as a whole. Moreover, the vote at-large would be restricted to one district. The plan is not analogous to Caldron v. McGee in *1499which two at-large representatives were elected by all the voters.10
The Supreme Court has repeatedly emphasized the importance of Rule 52(a), Federal Rules of Civil Procedure, which requires the fact findings of the district court to be upheld unless they are “clearly erroneous.” 11 Certainly there was evidence from which the district judge might have reached contrary conclusions. But his findings of fact have abundant support in the record. They are therefore the only basis on which the correctness of his legal conclusions can be tested.
IY. Bloc Voting
The defendants find fault with the district court principally because it considered Blacks and Hispanics as a minority group instead of considering them separately in applying the Gingles criteria. The Gingles discussion of polarized voting is the crux of this appeal. Gingles carefully developed the proposition that “while many of all of the factors listed in the Senate Report may be relevant to a claim of vote dilution ... a bloc voting majority must usually be able to defeat candidates supported by a politically cohesive, geographically, insular minority group.” (Emphasis in the original.) The bloc voting majority referred to was that of the whites in North Carolina. There is no doubt that minorities also engage in bloc voting and that a good candidate will bring out crossover voting from members of both blocs, but in MISD the equivalent to the predominant bloc voting that concerned the court in Gingles is the Anglo bloc.12
The opinion states that three “circumstances are necessary preconditions for multi-member districts to operate to impair minority voters’ ability to elect representatives of their choice for the following reasons”.
(1) First, the minority group must be able to demonstrate that it is sufficiently large and geographically compact to constitute a majority in a single-member district. If it is not, as would be the case in a substantially integrated district, the multi-member form of the district cannot be responsible for minority voters’ inability to elect its candidates.
(2) Second, the minority group must be able to show that it is politically cohesive. If the minority group is not politically cohesive, it cannot be said that the selection of a multimember electoral structure thwarts distinctive minority group interests.
(3) Third, the minority must be able to demonstrate that the white majority votes sufficiently as a bloc to enable it — in the absence of special circumstances, such as the minority candidate running unopposed ... usually to defeat the minority’s preferred candidate____ In establishing this last circumstance, the minority group demonstrates that submergence in a white multimember district impedes its ability to elect its chosen representatives.
A. Is the minority group large enough to constitute a majority in a single-member *1500district? The district court considered West Texas “unique to this part of the world” in having three reasonably definable ethnic groups.13 Midland’s population is 74.5 percent Anglo, 15.9 percent Hispanic, and 9.6 percent Black. The trial judge found that the evidence presented demonstrates that Blacks and Hispanics live predominantly in a geographically discrete area, residing predominantly in the eastern and southeastern portions of Midland. The “Racial Breakdown of 1985 City Voting Precincts by Census Tract, 1980 Census” demonstrates the actual population breakdown. The geographical area where Blacks and Hispanics in Midland live roughly correlates with the areas encompassed by census Precincts 1, 2, and 3. The Court noted that, of Midland’s total Black population, 92.43 percent of that population live within one of these three precincts. With regard to Midland’s Hispanic population, 73.7 percent of that total live within the same precincts. Significantly, only 7.6 percent of Midland’s majority population live in this area. The actual ethnic breakdown of the population living in Precincts 1, 2, and 3 is as follows: 34 percent of the population is Black, 44 percent is Hispanic, and 22 percent is Anglo. Although the Black population in District 1 totals 45.81 percent, when combined with the 25.68 percent Hispanic population, the total minority representation constitutes 71.5 percent of the District’s population. Thus, in actuality, that district is overwhelmingly populated by minorities.
Considering these statistics and the voting record referred to earlier in this opinion, we agree with the trial judge that the plaintiffs have met the first of Justice Brennan’s requirements that there be a showing of a geographically compact group eapable of carrying a district. Even if, however, we disagreed, we could not say that his conclusions lack support in. the record or are clearly erroneous.
B. Are Blacks and Hispanics together a politically cohesive group? As directly faced in Gingles, the question was whether Blacks alone were a politically cohesive group. In MISD the issue is dual: (1) whether Blacks alone and Hispanics alone are such a group; and (2) whether together the groups are cohesive with each other. The district court answered both questions affirmatively. The principal attack is on the finding that Blacks and Hispanics would vote together in School Trustee elections.
There is no doubt that there are many cultural and ethnic differences between the two groups. Within the broad class of Hispanics (because their surnames may sound Spanish) there is a wide variance that includes descendants of Castilian nobility as well as descendents of Mexican ancestry who may be more Mayan or native Indian than Hispanic. To a somewhat similar extent there may be wide differences among Blacks. But the prejudice of the majority is not narrowly 'focused. The records in too many cases show that Anglos do discriminate against both Blacks and Mexican-Americans for anyone to deny that these two groups may ever be aggregated in a voting dilution case.
Here an experienced trial judge, familiar with local conditions, found as a fact that in Midland, Texas, the two groups “share[d] common experiences in past discriminatory practices”. He also found: “the two groups have political goals that are inseparable. As such, coalition forma*1501tion will often prove to be mutually beneficial to the two groups. The evidence presented bears out this fact. Testimony presented showed that Blacks and Hispanics worked together and formed coalitions when their goals were compatible.” The bringing of this lawsuit by Blacks and Hispanics is symbolic of their realization that, at least in Midland, Texas, they have common social, economic, and political interests which converge and make them a cohesive political group.
The defendants argued that Blacks and Hispanics in Midland, Texas, are not politically cohesive, and offered in support of their argument a survey, conducted by the University of Texas, of the attitudes of Midland residents vis-a-vis the MISD. The survey concluded that Blacks and Hispanics have mutually exclusive interests and that the two groups are politically distinct. But the survey does not prove that the two minority groups would vote differently in any particular election in which a member of one of their groups is a candidate against an Anglo, or whether one of either minority groups has a chance to win against an Anglo. The expert who conducted the survey thought that attitudes toward MISD influenced voting patterns. Doubtless they do. But those attitudes are not decisive, particularly when other loyalties are awakened. Allegiances against a common enemy by nations or groups otherwise dissimilar are frequent both in history and in current events. The district court was “unpersuaded” by the survey. So are we.
The plaintiffs offered an expert, Dr. Robert Brischetto, who had analyzed elections for the last eight years in Midland.14 He used the same statistical methods used by the plaintiffs’ expert in Gingles. He concluded that in Midland School Board elections minorities and non-minorities voted along racial lines; Anglos voted for Anglo candidates. While the trial judge did not refer to this expert’s testimony in his opinion after remand of the case, he found that the two minority groups were politically cohesive. He expressly considered in depth election results over many years, some of which have been referred to in this opinion and, to some extent, he relied on the following chart showing the “equity of representation” of minorities on the MISD Board:
Year percent of Representation of Minorities on School Board percent of Minority of School Population Equity Measure
1964 0 percent 21 percent -21 percent
1965 0 percent 21 percent -21 percent
1966 0 percent 21 percent -21 percent
1967 0 percent 21 percent -21 percent
1968 0 percent 21 percent -21 percent
1969 0 percent 21 percent -21 percent
1970 14 percent 21 percent - 7 percent
1971 14 percent 21 percent - 7 percent
1972 14 percent 21 percent - 7 percent
1973 14 percent 21 percent - 7 percent
1974 28 percent 21 percent + 7 percent
1975 14 percent 25 percent -11 percent
*1502Year percent of Representation of Minorities on School Board percent of Minority of School Population Equity Measure
1976 14 percent 25 percent -11 percent
1977 14 percent 25 percent -11 percent
1978 14 percent 25 percent -11 percent
1979 14 percent 25 percent -11 percent
1980 0 percent 25 percent -25 percent
1981 0 percent 25 percent -25 percent
1982 0 percent 25 percent -25 percent
1983 0 percent 25 percent -25 percent
1984 0 percent 25 percent -25 percent
The record supports his cohesiveness finding. Certainly we cannot see clear error in it.
C. Bloc voting by the majority.
While in Gingles the minority group had a single distinguishing characteristic, it is clear from the opinion that the question is not whether Blacks as Blacks can produce enough votes to elect a Black to the Board of MISD or whether Hispanics, as Hispanics, can produce enough votes to elect an Hispanic. The crucial question is whether in Midland, Texas, Anglos, voting as a bloc for an Anglo, will usually defeat a minority candidate for School Trustee, whether he be a Black or Hispanic.
Justice Brennan observed: “As must be apparent, the degree of racial bloc voting that is cognizable as an element of a § 2 vote dilution claim will vary according to a variety of factual circumstances. Consequently, there is no simple doctrinal test for the existence of legally significant racial bloc voting. ...” A member of a minority group may occasionally be elected to a political office, but one would be politically naive not to recognize in some such situations the tactical advantages in a political campaign of a white majority supporting one or more minority candidates. The election, therefore, of one or of a few minority candidates is not necessarily significant in a political election dominated by white voters.
Not much more therefore need be said concerning the third prong of the Gingles test, that the bloc voting of the majority was in fact able to defeat the minorities’ candidates. The Anglo bloc voting in Midland was successful, as is apparent from the previous discussion.
V. Caveats
A. The district court held that, in addition to violating the Voting Rights Act, the defendants’ 3-4 Plan and 5-2 plan “do not meet constitutional muster”. We find it unnecessary to discuss constitutionality. The repudiated system of at-large voting in the MISD and the defendants’ proposed plans do not meet the requirements of § 2 of the Voting Rights Act.
B. We do not hold that all at-large voting plans violate § 2 of the Act or that plans combining an at-large multiple-member district with single-member districts violate the Act. We restrict our holding to the showing of voting dilution in Midland, Texas. We are mindful, however, as was the district court, that no minority group is entitled to proportional representation; the 1982 Amendment to § 2 specifically prohibits it.
C. Section 23.024(b) of the Texas Education Code provides that “[t]he board of trustees of a school district, on its own motion, may order that trustees of the district are to be elected from single member districts or that not fewer than 70 percent of the members ... are to be elected from single member trustee districts.” (Emphasis added.). This statute prohibits *1503the MISD Board from adopting its 3-4 Plan or its 5-2 Plan.15
The district court treated the statute as irrelevant, relying on McDaniel v. Sanchez.16 That case held, at 152-53, that the Voting Rights Act and its preclearance requirements are applicable to a proposed plan without a showing that a legislative body has the authority to enact a plan in issue.
The fact that particular requirements of state law may not be satisfied before a plan is proposed to a federal court does not alter this essential characteristic. The applicability of § 5 to specific remedial plans is a matter of federal law that federal courts should determine pursuant to a uniform federal rule.
The case before us does not deal with the preclearance section of the Act. We are concerned only with voting dilution under § 2 and with a federal court-ordered plan of election. We assume that should there be a choice between two constitutional voting plans which do not violate § 2 of the Act, the district court would give appropriate deference to the state legislative body’s choice.
* * *
In sum, we hold that the district court was not clearly erroneous in its findings and committed no material error of law. We therefore affirm its approval of the 7-0 Plan for the election of trustees to the Board of Trustees for the Midland Independent School District from single-member districts.

. No standard of the concept "vote dilution” has been advanced in the existing literature on the subject. Chandler Davidson, an acknowledged authority in the field, used as an expert in over a dozen lawsuits, including Bolden v. City of Mobile, 423 F.Supp. 384 (S.D.Ala. 1976), defines vote dilution as “[A] process whereby election laws or practices, either singularly or in concert, combine with systematic bloc voting among an identifiable group to diminish the voting strength of at least one other group”. (Emphasis added.) Davidson, Minority Vote Dilution: An Overview, in Minority Vote Dilution 4 (C. Davidson ed. 1984). He discusses the frequency of these dilutionary practices in the South and Southwest, "the areas of the country with the highest proportion of Blacks and His-panics, respectively”. Id. at 10.


. The plaintiffs are the League of United Latin American Citizens (and all its members), the Mexican American Legal Defense in Education Fund, the Black Advisory Council (and all its members), the Southwest Voter Registration Education Project, and various individuals, some of them attorneys representing the plaintiff organizations. The defendants are the Midland Independent School District and the individual trustees of MISD.
The action was instituted under 42 U.S.C. §§ 1971, 1973, 1983, and 1988, to redress the denial, under color of state laws, of voting rights secured under the Fourteenth and Fifteenth Amendments.


. Thornburg v. Gingles, — U.S. —, 106 S.Ct. 2752, 92 L.Ed.2d 25 (1986).


. Rogers v. Lodge, 458 U.S. 613, 102 S.Ct. 3272, 73 L.Ed.2d 1012 (1982); Jones v. City of Lubbock, 727 F.2d 364, 371 (5th Cir.1984).


. United States v. Midland Independent School District, 519 F.2d 60, 64 (5th Cir.1975).


. 106 S.Ct. at 2759.
Section 2, as amended, 96 Stat. 134, reads as follows:
"(a) No voting qualification or prerequisite to voting or standard, practice, or procedure shall be imposed or applied by any State or political subdivision in a manner which results in a denial or abridgement of the right of any citizen of the United States to vote on account of race or color, or in contravention of the guarantees set forth in section 4(f)(2), as provided in subsection (b).
"(b) A violation of subsection (a) is established if, based on the totality of the circumstances, it is shown that the political processes leading to nomination or election in the State or political subdivision are not equally open to participation by members of a class of citizens protected by subsection (a) in that its members have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice. The extent to which members of a protected class have been elected to office in the State or political subdivision is one circumstance which may be considered: Provided, That nothing in this section establishes a right to have members of a protected class elected in numbers equal to their proportion in the population." Codified at 42 U.S.C. § 1973.


. The plurality (in Mobile v. Bolden) recast White v. Regester into a case involving purposeful racial discrimination and announced that the intent requirement of Washington v. Davis, 426 U.S. 229, 96 S.Ct. 2040, 48 L.Ed.2d 597 (1976), controlled the construction of the equal protection clause even in a vote-dilution case. Thus, the plurality concluded that Blacks in Mobile were not entitled to relief unless they demonstrated that the at-large system had been adopted or maintained for discriminatory purposes. In [The 1982 Amendment], a legislative victory as monumental as it was surprising, supporters of minority voting rights convinced Congress to renew the basic remedies of the Act and to amend the Act to provide statutory protection in the context of minority vote dilution that is in large part equivalent, and in some ways superior, to the discriminatory-impact approach of White v. Regester and Zimmer v. McKeithen. Frickey, Majority Rule, Minority Rights, and the Right to Vote. Reflections Upon a Reading of Minority Vote Dilution, 3 Law & Inequality 209, 214 (1985).


. 446 U.S. 55, 100 S.Ct. 1490, 64 L.Ed.2d 47 (1980).


. Footnote 4 in Gingles, 106 S.Ct. at 2759 states:
These factors were derived from the analytical framework of White v. Regester, 412 U.S. 755, 93 S.Ct. 2332, 37 L.Ed.2d 314 (1973), as refined and developed by the lower courts, in particular by the Fifth Circuit in Zimmer v. McKeithen, 485 F.2d 1297 (1973), aff'd sub nom. East Carroll Parish School Board v. Marshall, 424 U.S. 636, 96 S.Ct. 1083, 47 L.Ed.2d 296 (1976) (per curiam), S.Rep. 28, n. 113. See also footnotes 7, 8, and 9, 106 S.Ct. at 2763.


. Calderon v. McGee, 584 F.2d 66 (5th Cir.1978).


. In Gingles, 106 S.Ct. at 2781, Justice Brennan wrote:
We reaffirm our view that the clearly-erroneous test of Rule 52(a) is the appropriate standard for appellate review of a finding of vote dilution.... “This determination is peculiarly dependent upon the facts of each case,” Rogers [v. Lodge ] supra, 458 U.S. [613] at 621, 102 S.Ct. [3272] at 3277 [73 L.Ed.2d 1012 (1982) ], quoting Nevett v. Sides, 571 F.2d 209, 224 (CA5 1978), and requires "an intensely local appraisal of the design and impact” of the contested electoral mechanisms. 458 U.S. at 622, 102 S.Ct. at 3278. The fact that amended § 2 and its legislative history provide legal standards which a court must apply to the facts in order to determine whether § 2 has been violated does not alter the standard of review____ [T]he application of the clearly-erroneous standard to ultimate findings of vote dilution preserves the benefit of the trial court’s particular familiarity with the indigenous political reality without endangering the rule of law.


. In Gingles at 2769 Justice Brennan wrote:
“The purpose of inquiring into the existence of racially polarized voting is twofold: to ascertain whether minority group members constitute a politically cohesive unit and to determine whether whites vote sufficiently as a bloc usually to defeat the minority’s preferred candidates.” Gingles, 2769.


. "The situation of Mexican Americans in the Southwest is comparable to that of blacks in the South. They have historically been the victims of violence, state-sanctioned segregation in schools and housing. Jim Crow practices, and job discrimination. Today they are still widely excluded from effective political participation. Of all persons who served as members of Texas city councils from 1968 to 1978, less than 6 percent were Mexican Americans, although Texas had a Spanish-origin population of 21 percent in 1980. In South Texas, where Mexican Americans comprise a majority of the population, 31.7 percent of city council members during this period belonged to that ethnic group. In reporting these figures, the Texas Advisory Committee to the U.S. Commission on Civil Rights remarked ‘It is significant ... that even today 179 (83.6 percent) of the 214 larger cities in Texas have at-large elections for city council.’ ” Davidson, Minority Vote Dilution, An Overview, in Minority Vote Dilution (C. Davidson ed. 1984).


. In Jones v. Lubbock, 730 F.2d 233 (5th Cir. 1984) Judge Higginbotham criticized statistical evidence prepared by the same expert witness, Dr. Brischetto, for testing only the correlation of race to the election. There are as any informed person knows, other pertinent variables, such as campaign expenditures, party identification, income, media advertising, religion, name recognition, position on key issues, acceptance of a "moderate” black or Hispanic by whites, and so on. See Tee County Branch of NAACP v. City of Opelika, 748 F.2d 1473, 1482 (11th Cir. 1984). But in this case the defendants failed to present evidence on these other variables. The record clearly supports the trial judge’s finding of voting dilution correlated with ethnic discrimination. Multivariate regression analysis is open-ended and confusing. The Supreme Court affirmed a finding of polarized voting based on a bivariate regression analysis such as Dr. Brischetto used in this case. Mississippi Republican Executive Committee v. Brooks, 469 U.S. 1002, 105 S.Ct. 416, 83 L.Ed.2d 343 (1984).


. The 3-4 Plan violates Texas laws in that it would result in the election of only 57 percent of trustees from single member districts. The 5-3 Plan would result in the election of only 29 percent from single districts.
The Texas law is relevant to show that state legislative policy strongly favored single-member district voting as far more important than at-large voting in any combination plan. In this case the Texas law is also relevant to show the extent to which the MISD would go to avoid using single-member districts.


. 452 U.S. 130, 101 S.Ct. 2224, 68 L.Ed.2d 724 (1981).